Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.
The amended claims filed 10/14/22 are acknowledged; claims 31-41 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 31-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry (US 20150315869).
CLAIM 31:  Landry discloses a wellhead adaptor (30) for fluidly connecting to a well tubing system.  The adaptor comprises an inclined lower face (see Fig. 4); a first downstream end comprising a first set of threads (56); a first inner bore (55) comprising a central longitudinal axis (Fig. 5); a second downstream end comprising a second set of threads (71); and a second inner bore (31) that is substantially coaxial with the first inner bore, such that an annulus is formed between the first inner bore and the second inner bore (see Fig. 5 showing bores with different radii, thus an annulus between).
CLAIM 32:  A first port (36) in fluid communication with the annulus (Fig. 5).
CLAIM 33:  A second port (44) in fluid communication with the second inner bore.
CLAIM 34:  The first set of threads is substantially identical to the second set of threads (see Figures).
CLAIM 35:  Landry discloses a well system comprising a wellhead comprising an inclined upper face (see Fig. 5) and a wellhead adaptor as described above.
CLAIM 36:  Landry discloses an inner pipe and outer pipe of a joint pipe element (140; “tubing or workstring” covering inner/outer pipes).
CLAIM 37:  The inner pipe comprises an upstream end comprising a third set of threads and the outer pipe comprises an upstream end comprising a fourth set of threads (see Fig. 10 connecting to upper valve assembly).
CLAIM 38:  The first set of threads, second set of threads, third set of threads, and fourth set of threads are configured such that the upstream end of the outer pipe and upstream end of the inner pipe may be threaded onto the downstream ends of the wellhead adaptor using a single rotational movement of the joint pipe element about the central longitudinal axis (threads are threaded in the same direction).
CLAIM 39:  A plurality of joint pipe elements, each joint pipe element having concentric inner and outer pipes configured to engage with each other (string extending up; see paragraph 0076 discussing “segments” of pipe).
CLAIMS 40 and 41:  These methods are inherent to the above structures; including valves such as assembly 141.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 10/14/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679